Citation Nr: 1532646	
Decision Date: 07/31/15    Archive Date: 08/05/15

DOCKET NO.  06-32 003A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Whether new and material evidence has been received to reopen the previously denied claim for entitlement to service connection for a back disorder, and if so, entitlement to that benefit.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from January 1973 to March 1975.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of July 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which reopened the Veteran's claim and denied it on the merits.

The Veteran filed a notice of disagreement and requested a hearing before a Decision Review Officer (DRO).  The requested hearing was not provided prior to issuance of the April 2006 Statement of the Case (SOC).  The appeal was subsequently reactivated and the Veteran was provided a DRO conference in October 2013.  A summary of the conference is associated with the claims file.  

In May 2015, the Veteran appeared and testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the Veteran's claims file.  


FINDINGS OF FACT

1.  A July 2003 rating decision most recently denied entitlement to service connection for a back disorder because it was not etiologically related to active service. 

2.  Evidence received since the July 2003 decision is cumulative and redundant and does not raise a reasonable possibility of substantiating the back disorder claim.

CONCLUSION OF LAW

Evidence received since the July 2003 rating decision is not new and material with respect to the service connection claim for back disorder, and, therefore, the claim may not be reopened.  38 U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

VCAA letters dated in May 2004, June 2008, and November 2011 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letters informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

For purposes of evaluating the Veteran's request to reopen his claims of entitlement to service connection for a back disorder, the Board observes that in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that with regard to matters that involve a request to reopen a previously denied claim for service connection based upon the receipt of new and material evidence, in addition to providing notice of the evidence and information that is necessary to establish entitlement to service connection, VA must first notify a claimant of the evidence and information that is necessary to reopen the claim.  To that end, the Court determined that in the context of a claim to reopen, the VCAA requires that VA must first review the bases for the prior denial of record, and then release a notice letter to the Veteran that explains the meaning of both "new" and "material" evidence, and also describes the particular type(s) of evidence necessary to substantiate any service connection elements that were found to be insufficiently shown at the time of the prior final VA denial.  Id. 

The Board is aware that the May 2004 notice was provided prior to the Kent case.  The Board finds that the Veteran was not prejudiced by this omission.  However, the requisite notice pursuant to Kent was provided in the June 2008 and November 2011 letters.  The most recent readjudication of the claim was in an April 2014 Supplemental Statement of the Case.  Therefore, there are no notice deficiencies requiring corrective action in this case.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his service connection claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ explained the issues on appeal during the hearing and generally discussed the basis of the prior determination, the element(s) of the claim that were lacking to substantiate the claim for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claim.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ( stating that "no error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced national service organization and has submitted argument in support of his claim.  These arguments have referenced the applicable law and regulations necessary for a grant of service connection on a new and material basis.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (indicating that remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs) and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claim. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2014). 

As to the Veteran's request to reopen his claim for entitlement to service connection for a back disorder, the record contains sufficient evidence to make a decision on the claim.  VA has fulfilled its duty to assist.  In reaching that conclusion, the Board notes that until a claim is reopened VA does not have a duty to obtain a medical opinion.  See 38 C.F.R. § 3.159(c)(4)(C)(iii) (2014).


The Veteran was afforded a VA examination of the spine in October 2013.  Generally, when VA undertakes to provide a VA examination or obtain a VA opinion, even if not statutorily obligated to, it must ensure the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  However, the Court has held that the adequacy of an examination or opinion is moot if the Board determines that new and material evidence has not been presented.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 463-64 (2007).  Of course, the Board must still consider the results of such an examination or opinion as it would any evidence of record.  See id.  As will be discussed below, new and material evidence as required to reopen the claim for service connection for a back disorder has not been submitted.  Accordingly, the adequacy of the October 2013 is moot and further examination is not warranted. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims (Court) recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Factual Background and Analysis

The Veteran again seeks to reopen his previously denied claim of entitlement to service connection for a back disorder.

By way of background, service connection for a back disorder was originally denied in a June 1982 rating decision.  The basis for the denial was that the Veteran was not shown to have a chronic back disorder that was caused or aggravated by his military service.  The Veteran did not appeal this decision, and it became final.

The Veteran filed two subsequent requests to reopen his service connection claim for a back disorder-the most recent of which was denied in July 2003.  In the July 2003 rating decision, the RO reopened the Veteran's claim and denied it on the merits because there was no evidence that his current back disorder was caused or aggravated by his military service.  

At the time of the July 2003 rating decision, the evidence of record included:  (1) the Veteran's service treatment records showing numerous complaints of back pain, a back injury following a November 1974 motor vehicle accident (MVA), and the Veteran's report of compression fractures with no x-ray evidence of any; (2) a March 1981 VA examination report indicating the Veteran's reports of ongoing back pain since service and negative x-ray of the spine; (3) the Veteran's correspondence to VA describing the in-service MVA; (4) 1974 MVA accident report; (5) private medical records from the November 1974 MVA showing complaints of back and neck pain with compression fractures noted; (6) a September 1981 finding that the Veteran's 1974 MVA was within his line of duty and not due to misconduct; (7) VA treatment records dated from January 1983 to March 1983 noting the Veteran's reports of in-service fractures to the spine and current complaints of back pain; (8) a January 1998 workers' compensation record showing a back injury after falling from a ladder and a notation of the only prior back problems occurring three years prior; (9) an April 1996 independent medical examination for workers' compensation purposes following a July 1995 injury when lifting an air-conditioning unit, there was no evidence of prior injuries, nor did the Veteran report any; and (10) VA treatment records showing his complaints of back pain since MVA during service.  

Evidence received since the July 2003 rating decision includes: (1) a VA general medical examination showing a history of low back pain since a 1974 MVA and a diagnosis of discogenic disease of the lumbar spine with right radiculopathy; (2) an October 2013 DRO conference report indicating the Veteran's contentions that his back problems had their onset during service and have continued since; (3) an October 2013 VA examination report showing degenerative joint disease of the lumbar spine, the examiner's opinion finding that the Veteran's current back disorder is not caused or aggravated by his military service, and the examiner attributed the Veteran's current back disorder to post-service, work-related back injuries; (4) the Veteran's statements highlighting treatment for back problems during service and his in-service MVA; (5) the Veteran's May 2015 hearing testimony indicating back problems during and since service; and (6) VA treatment records showing complaints of back pain and the Veteran's report that he first hurt it during service.  

The Board is aware that the RO reopened the Veteran's claim in its July 2005 rating decision, and then declined the claim on the merits.  Regardless of the RO's actions, the Board is required to consider whether new and material evidence has been received warranting the reopening of the previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92; Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims).

For evidence to be new and material for the back disorder claim, it would have to tend to show that the Veteran's current back disorder was incurred in or aggravated by service, or is otherwise related to his military service.

On review of the evidence above, the Board finds that the evidence received since July 2003, with respect to his claimed back disorder, is not material to the claim.  Nothing in the added to the record relates to the reason the claim was originally denied; i.e., nothing therein shows or implies that the Veteran has a current back disorder that is attributable to event, injury, or disease during service that has not previously been considered in conjunction with the Veteran's claim. 

The evidence includes mostly duplicate records and treatment for recent symptoms that does not show or imply any relationship between those symptoms and active service.  Importantly, these new treatment records show similar notations as in the treatment records available at the time of the July 2003 rating decision, which showed the Veteran's reports that his back disorder having had its onset during service.  In other words, although these medical records are technically new, they are not material as they merely reiterate a similar medical history described by the Veteran during VA treatment prior to the July 2003 rating decision.  

The Board has also considered the Veteran's lay statements that his back disorder is related to his military service, but these statements were merely cumulative of his statements of record at the time of the July 2003 rating decision.  The Board has also considered the October 2013 VA examiner's finding that the Veteran's current back disorder is unrelated to his military service, including the 1974 MVA, and that it is more likely attributable to his post-service, work-related injuries.  Simply put, the new evidence of record is duplicative of the evidence and arguments of record at the time of the July 2003 rating decision.  

The Board has considered the back disorder claim in light of Shade, 24 Vet App 110.  Although Shade asserts that a case must be reopened if any previously-unproven element of service connection is addressed, in this case the evidence received since July 2003 does not pertain to any element of service connection that was previously missing.  Accordingly, the circumstance cited by Shade is not applicable for the back disorder claim. 

Although the additional treatment records and lay statements constitute new evidence, they are not material in that they do not show a possibility of substantiating the Veteran's claim for service connection for a back disorder.  Accordingly, the additional evidence received since July 2003 is not new and material and the claim may not be reopened. 

Until the Veteran meets his threshold burden of submitting new and material evidence sufficient to reopen his claim, the benefit of the doubt doctrine does not apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

New and material evidence not having been received; the service connection claim for a back disorder is not reopened.  


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


